DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 17, line 2, the term “preferably” and the expression “most preferably” render the claim indefinite because it is not clear if the subsequent expressions are, or are not, claim limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a0(2) as being anticipated by Polanco et al (U.S. Patent Application Publication 2003/0118816 A1).
             Regarding claim 1, Polanco et al (see the entire document, in particular, paragraphs [0010], [0028] – [0030] and [0032]; Figure 1) teaches a process of making a non-woven web (see paragraph [0010] of Polanco et al), including the steps of (a) providing two molten polymer components having different melting temperatures to a spinneret defining a plurality of orifices (see Figure 1; paragraphs [0028] and [0032] of Polanco et al); (b) flowing a fluid intermediate the spinneret and a moving porous member, wherein the moving porous member is positioned below the spinneret (see Figures 1; paragraph [0028] of Polanco et al); (c) using the fluid to draw or push the two molten polymer components, in a direction that is toward the moving porous member, through at least some of the plurality of orifices to form a plurality of bi-component continuous fiber strands (see Figure 1; paragraph [0028] of Polanco et al); (d) 
             Regarding claims 2 and 3, see Figure 1 and paragraph [0029] of Polanco et al.
             Regarding claims 6 and 18, see Figure 1 and paragraph [0028] of Polanco et al.
             Regarding claim 15, see Figure 1 and paragraph [0030] of Polanco et al.
             Regarding claims 16 and 17, see paragraph [0032] of Polanco et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polanco et al (U.S. Patent Application Publication 2003/0118816 A1) as applied to claims 1-3, 6 and 15-18 above, and further in view of Allen et al (U.S. Patent Application Publication 2005/0104261 A1).
             Regarding claim 19, Polanco et al does not explicitly teach the step of (1) passing the continuous fiber strands through a venturi intermediate the spinneret and the moving porous member. Allen et al (see the entire document, in particular, paragraphs [0001], [0032] and [0035]; Figure 1) teaches a process of making a non-woven web (see paragraph [0001] of Allen et al), including the step of passing the continuous fiber strands through a venturi intermediate the spinneret and the moving porous member (see Figure 1; paragraph [0035] of Allen et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pass the continuous fiber strands through a venturi intermediate the spinneret and the moving porous member in the process of Polanco et al in view of Allen et al in order to attenuate the filaments (see paragraph [0035] of Allen et al).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polanco et al (U.S. Patent Application Publication 2003/0118816 A1) as applied to claims 1-3, 6 and 15-18 above, and further in view of Sisson (U.S. Patent 4,107,364 A).
             Regarding claim 20, Polanco et al does not explicitly teach the step of (1) using a roller to mechanically stretch the continuous fiber strands intermediate the spinneret and the moving porous member. Sisson (see the entire document, in particular, col. 2, lines 35-39; col. 18, line 59 to col. 19, line 40; Figure 6) teaches a process of making a non-woven web (see col. 2, lines 35-39 of Sisson), including the step of using a roller to mechanically stretch the continuous fiber strands intermediate the spinneret and the moving porous member (see Figure 6; col. 18, line 59 to col. 19, line 40 of Sisson), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a roller to mechanically stretch the continuous fiber strands intermediate the spinneret and the moving porous member in the process of Polanco et al in view of Sisson in order to manufacture a non-woven web (see col. 2, lines 35-39 of Sisson; paragraph [0010] of Polanco et al).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polanco et al (U.S. Patent Application Publication 2003/0118816 A1) as applied to claims 1-3, 6 and 15-18 above, and further in view of Akiba et al (U.S. Patent Application Publication 2005/0077646 A1).
             Regarding claim 21, Polanco et al does not explicitly teach (1) that the moving porous member has at least one portion that is non-porous. Akiba et al (see the entire document, in particular, paragraphs [0002], [0029] and [0039]) teaches a process of making a non-woven web (see paragraph [0002] of Akiba et al), wherein the moving porous member has at least one portion that is non-porous (see paragraph [0039] of Akiba et al), and it would have been .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polanco et al (U.S. Patent Application Publication 2003/0118816 A1) as applied to claims 1-3, 6 and 15-18 above, and further in view of Marmon (U.S. Patent 6,066,221 A).
             Regarding claim 22, Polanco et al does not explicitly teach the step of (1) pre-bonding less than 75% of a non-porous moving member surface of the intermediate continuous-fiber non-woven web downstream of the first location. Marmon (see the entire document, in particular, col. 1, lines 31-34; col. 3, lines 23-24 and 32-36; col. 7, lines 67 to col. 8, line 5) teaches a process of making a non-woven web (see col. 3, lines 23-24 of Marmon), including the step pre-bonding less than 75% of a non-porous moving member surface of the intermediate continuous-fiber non-woven web downstream of the first location (see col. 7, line 67 to col. 8, line 5 of Marmon), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-bond less than 75% of a non-porous moving member surface of the intermediate continuous-fiber non-woven web downstream of the first location in the process of Polanco et al in view of Marmon in order to manufacture a non-woven web having a lower percentage of bond areas and lower bulk densities (see col. 3, lines 32-36 of Marmon).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polanco et al (U.S. Patent Application Publication 2003/0118816 A1) in combination with Marmon (U.S. Patent 6,066,221 A).
             Regarding claim 23, Polanco et al (see the entire document, in particular, paragraphs [0010], [0028] – [0030] and [0032]; Figure 1) teaches a process of making a non-woven web (see paragraph [0010] of Polanco et al), including the steps of (a) providing two molten polymer components having different melting temperatures to a spinneret defining a plurality of orifices (see Figure 1; paragraphs [0028] and [0032] of Polanco et al); (b) flowing a fluid intermediate the spinneret and a moving porous member, wherein the moving porous member is positioned below the spinneret (see Figures 1; paragraph [0028] of Polanco et al); (c) using the fluid to draw or push the two molten polymer components, in a direction that is toward the moving porous member, through at least some of the plurality of orifices to form a plurality of bi-component continuous fiber strands (see Figure 1; paragraph [0028] of Polanco et al); (d) depositing the continuous fiber strands on the moving porous member at a first location to produce an intermediate continuous-fiber non-woven web (see Figure 1; paragraph [0028] of Polanco et al); (e) first removing some of the fluid under the first location (see Figure 1; paragraph [0028] of Polanco et al); and (f) second removing and/or diverting some of the fluid proximate to, but downstream of, the first location to form continuous-fiber non-woven web (see Figure 1; paragraph [0029] of Polanco et al). Polanco et al does not explicitly teach the step of (1) pre-bonding less than 75% of a non-porous moving member surface of the intermediate continuous-fiber non-woven web downstream of the first location. Marmon (see the entire document, in particular, col. 1, lines 31-34; col. 3, lines 23-24 and 32-36; col. 7, lines 67 to col. 8, .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polanco et al (U.S. Patent Application Publication 2003/0118816 A1) in combination with Marmon (U.S. Patent 6,066,221 A).
             Regarding claim 24, Polanco et al (see the entire document, in particular, paragraphs [0010], [0028] – [0030] and [0032]; Figure 1) teaches a process of making a non-woven web (see paragraph [0010] of Polanco et al), including the steps of (a) providing two molten polymer components having different melting temperatures to a spinneret defining a plurality of orifices (see Figure 1; paragraphs [0028] and [0032] of Polanco et al); (b) flowing a fluid intermediate the spinneret and a moving porous member, wherein the moving porous member is positioned below the spinneret (see Figures 1; paragraph [0028] of Polanco et al); (c) using the fluid to draw or push the two molten polymer components, in a direction that is toward the moving porous member, through at least some of the plurality of orifices to form a plurality of bi-component continuous fiber strands (see Figure 1; paragraph [0028] of Polanco et al); and (d) . 
Allowable Subject Matter
Claims 4, 7-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gotchel et al (U.S. Patent 4,097,965 A; see col. 6, lines 37-40; Figures 1 and 2; claim .    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742